Citation Nr: 0810765	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-36 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of hip 
injury.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1950 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board notes that the RO also issued a rating decision in 
March 2004.  This rating decision indicates the veteran's 
claims are actually ones to reopen previously denied claims 
for service connection.  The veteran's claims file presently 
before the Board is a rebuilt file due to the original claims 
file being misplaced.  There is no record in the rebuilt 
claims file of any previous adjudication of these claims or 
of what evidence was previously considered by the RO.  
Because of this, the Board is unable to evaluate whether new 
and material evidence has been received since the last denial 
of these claims.  The Board will, therefore, proceed to 
adjudicate the veteran's claims on the merits.

The Board also notes that the claims file includes the 
veteran's completed NA Form 13055, with two statements, that 
was apparently received at the Appeals Management Center in 
September 2001, but did not make its way into the claims file 
for RO review.  The Board finds that it is not prejudicial to 
the veteran for it to proceed with considering his case 
without RO consideration of these documents.  First, one of 
the statements provided (dated in February 2005) is already 
of record, and second, the documents do not provide any 
information not previously considered that would assist in 
locating his service medical records or other documentation 
relating to his claimed conditions.


FINDINGS OF FACT

1.  The veteran's currently has degenerative arthritis of 
both hips that is not related to his military service.

2.  Resolving all reasonable doubt in favor of the veteran, 
his current lumbar spine disorder (degenerative disc disease, 
spondylosis and stenosis) is related to an injury received 
from a fall from a horse during the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the hips was not incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for service connection for degenerative disc 
disease, spondylosis and stenosis of the lumbar spine are 
met.  §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

As previously noted, the veteran's claims file was rebuilt.  
Thus the original notice sent to the veteran is not of 
record.  The Board notes, however, that the rating decisions 
issued in February and March 2004 both reference a letter 
that was provided to the veteran in November 2003 advising 
him to submit additional evidence in support of his claims.  
Additional notice was provided to the veteran in January 
2007.  Although the contents of the November 2003 notice is 
unknown, it can be presumed that it was deficient in that it 
failed to provide notice to the veteran of the fourth 
Pelegrini II element because it was issued prior to 2004.  
Notice of this element was, however, provided in the January 
2007 letter.  The veteran's claims were readjudicated in 
October 2007 after affording him with ample opportunity to 
respond to the January 2007 letter.  The Board finds, 
therefore, that VA has cured the late timing of the notice of 
the fourth Pelegrini II element as the veteran has been 
afforded appropriate notice and subsequent adjudication.  
Thus there is no prejudice to the veteran by the Board 
proceeding to adjudicate his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's claim 
for service connection for residuals of a hip injury, any 
questions as to a disability rating or effective date for 
that disability are moot. As for the claim for service 
connection for a lumbar spine disorder, the RO can cure any 
prejudice to the veteran prior to executing the Board's grant 
of that claim.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
attempted to obtain the veteran's service medical records but 
was advised by the National Personnel Records Center (NPRC) 
that his records are considered to have been lost in the 1973 
fire.  The NPRC was, however, able to provide copies of the 
veteran's entrance and separation examination reports as well 
as a few other pages that are not relevant to the claims 
before the Board.  The RO notified the veteran of this and 
requested that he submit any service medical records that he 
may have in his possession or provide alternative evidence 
such as lay statements, to support his claims, and he has 
done so.  He was also asked to complete and return NA Form 
13055, which was received by the Board in March 2008 but does 
not identify any new sources for service records that would 
show treatment for the claimed disabilities in service.  

The veteran has not identified receiving medical treatment at 
any VA facility.  He did, however, identify private medical 
treatment records from multiple private providers, and the RO 
obtained those records.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claims in May 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2006).  Osteoarthritis is one of the enumerated 
chronic disease subject to presumptive service connection in 
38 C.F.R. § 3.309(a).

The veteran alleges that the claimed hip and back conditions 
were caused by a fall from a horse he sustained in service 
while stationed at Fort Chaffee.  He says that a friend of 
his took care of a general's horses and bird dogs on Sunday 
afternoons and he sometimes went with him to ride the horses.  
On this particular day, the horse he usually rode threw him.  
He reports being seen in the dispensary upon return to base 
and being given aspirin.  He also reports that he later 
received physical therapy, and that he has had to use pain 
medication since then for chronic pain.

As previously discussed, the veteran's service medical 
records are presumed to have been lost in the 1973 fire at 
the NPRC, although his separation examination has been 
obtained.  There is no report by the veteran of a history of 
a low back and/or hip disorder during service nor was there 
any findings made on examination.

Residuals of Hip Injury

The private treatment records obtained in support of the 
veteran's claim do not show any treatment for or diagnosis of 
a hip disorder.  The veteran did, however, undergo a VA 
examination in May 2007 at which the VA examiner diagnosed 
him to have degenerative arthritis of the hips bilaterally.  
The VA examiner, however, opined that it is less likely than 
not that the veteran's current bilateral hip arthritis is 
related to service.  The examiner stated that, in fact, he 
does not believe it is in any way related to the veteran's 
horse injury, but is simply wear and tear arthritis of time 
and mileage.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
residuals of a hip injury.  The medical evidence is against 
the veteran's claim as the VA examiner clearly opined that 
the veteran's bilateral hip arthritis is age-related and not 
due to any injury received when the veteran fell off a horse 
in 1952.  The Board acknowledges that the veteran has 
submitted lay statements in support of his claims, but these 
statements only relate that the incident occurred and that 
the veteran had back problems.  They do not relate any 
history of hip problems from the time of this injury.  Thus 
service connection is not warranted for the veteran's 
bilateral hip arthritis on a direct basis.

Nor is there any evidence that the veteran's bilateral hip 
arthritis manifested to a degree of 10 percent within one 
year of his separation from service.  The first medical 
evidence of arthritis of the hips is the VA examination from 
May 2007, more than 55 years after the veteran's discharge 
from service.  Thus presumptive service connection is not 
warranted for the veteran's bilateral hip arthritis.

The preponderance of the evidence being against the veteran's 
claim for service connection for residuals of a hip injury, 
the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Lumbar Strain and Degenerative Joint Disease

Private medical treatment records are on file for treatment 
for a low back disorder since August 2004.  An August 2004 
treatment note indicates that a magnetic resonance imaging 
(MRI) study conducted earlier that month described 
levoscoliosis with degenerative changes and acute edema at L4 
suggesting acute/subacute compression, relative canal 
stenosis at L3-4 and L4-5, herniated nucleus pulposus (HNP) 
centrally and slightly to the right at L3-4 with possible 
free fragment, nerve root compression on the left at L4-5 
with acentrically bulging disc or disc protrusion narrowing 
the neural foramen.  Diffuse spondylosis was also noted.  The 
private doctor's assessment was L3-4 and L4-5 spinal stenosis 
and compression fracture L5.  

An MRI report from May 2005 indicates the veteran had severe 
multilevel degenerative disc disease of the lumbar spine most 
prominently at the L2-L3 level (with posterior disc 
herniation with extruded disc material on the right lateral 
recess causing severe central canal stenosis and right neural 
foramina narrowing) and the L3-L4 level (with posterior 
bulging and facet hypertrophy combining to cause severe 
central canal stenosis and bilateral neural foramina 
narrowing); L4-L5 level disc bulging and facet hypertrophy 
causing mild to moderate central canal stenosis and neural 
foramina narrowing; and L5-S1 level facet hypertrophy and 
disc bulging causing no significant central canal stenosis 
but bilateral neural foramina narrowing.

The veteran underwent VA examination in May 2007 at which he 
was diagnosed to have severe lumbar degenerative disease with 
multi-level disc disease, spondylosis and stenosis.  Thus the 
medical evidence clearly establishes that the veteran has a 
current low back disorder.

As previously discussed, there are no service medical records 
for review, except for the veteran's entrance and separation 
examination reports.  To support his claim, the veteran has 
submitted multiple lay and medical statements to show that 
his current low back disorder is related to a fall from a 
horse in service.  The lay statements submitted all relate 
the veteran's history of falling from a horse in service and 
having problems with his back.  The first lay statement dated 
in February 2004 is the most relevant.  It is from a fellow 
member of the veteran's platoon who says that he recalls that 
a friend of the veteran's was assigned to the post 
veterinarian section and spent his off duty hours caring for 
the horses and bird dogs of a retired general, and that the 
veteran used to accompany his friend to this general's place.  
He also said that he recalls teasing the veteran after one 
such trip and visiting him in the hospital because the 
veteran was thrown from his horse.  He says that, from that 
point on, the veteran used medication for pain and underwent 
treatments for the injury until he was discharged.  

In addition, the veteran submitted a statement dated in 
September 2006 from a retired pharmacist from the Wade Clinic 
in Hot Springs, Arkansas, who says he remembers that, in 
1953, he filled many prescriptions for pain medication for 
the veteran written by a military doctor.  The Board finds 
that the remainder of the lay statements does not carry much 
evidentiary weight as they either fail to actually express 
personal knowledge of the incident or relate the veteran's 
current low back problems with the injury in service, or the 
facts stated therein are not consistent with those given by 
the veteran.

The Board finds no reason to find the veteran's fellow 
platoon member's statement or the pharmacist's statement to 
be incredible.  The fellow platoon member's report of the 
incident is consistent with the veteran's.  In addition, he 
specifically indicates his personal knowledge of the event in 
that he recalls teasing the veteran and visiting him in the 
hospital.  In addition, the pharmacist's statement is 
consistent with the veteran's statements that he took pain 
medication after this incident occurred.  Thus these 
statements corroborate the veteran's testimony as to the 
incurrence of his fall from the horse in service and his 
treatment for injuries related thereto.  The Board finds that 
the veteran's statements along with these two lay statements 
create reasonable doubt as to the incurrence of an injury in 
service.  Reasonable doubt is, therefore, resolved in favor 
of the veteran, and the Board finds that the veteran incurred 
an injury in service due to a fall from a horse.

Having found that an injury was incurred in service, it 
remains to be determined whether the veteran's current low 
back disorder is related thereto.  In support of his claim, 
the veteran submitted a statement from one of his private 
doctors dated in September 2004.  In this statement, the 
doctor says that the veteran's reported injury of a fall from 
a horse is compatible with findings of herniation on 
diagnostic studies.  

In addition, as previously mentioned, the veteran underwent a 
VA examination in May 2007.  In his report, the VA examiner 
opined that it is at least as likely as not that the 
veteran's current back disorder is related to the injury that 
occurred when he fell off of a horse.  

The only evidence against the veteran's claim for service 
connection for his current low back disorder is the reports 
from his separation examination.  The veteran did not report 
a history of chronic back pain on his Report of Medical 
History nor was any spine disorder found on examination.  The 
veteran has stated, however, that at the time he separated he 
was having problems with an ulcer, and he was more focused on 
that than his back pain at the time.  The available service 
medical records do contain a December 2, 1952, note that 
shows the veteran returned one day after a consultation 
complaining of feeling weak and with a blackish bowel 
movement.  It was recommended that he be hospitalized for 
further observation and to help build up his hemoglobin prior 
to discharge.  Also against the veteran's claim is the lack 
of medical evidence corroborating a continuity of 
symptomatology.  The first post-service treatment record in 
the claims file showing a low back disorder is from August 
2004, more than 52 years after the veteran's discharge from 
service.

The Board finds, however, that the medical opinions provided 
by the veteran's private doctor and the VA examiner outweighs 
the lack of evidence of in-service complaints of or treatment 
for a low back disorder and of a continuity of 
symptomatology.  Because the Board found, after granting 
reasonable doubt to the veteran, that the injury reported in 
service did occur, there is no basis upon which to disregard 
the medical opinions provided simply because they are based 
upon the veteran's reported history.  Furthermore, the 
veteran has consistently reported that his low back pain 
started after the fall from the horse and the occurrence of 
this incident has been corroborated by lay evidence.  Thus 
there is no reason to find that the medical opinions given 
were based upon a faulty premise.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) (The Board may disregard a 
medical opinion that is based on facts provided by a veteran 
that have been found to be inaccurate or in contradiction 
with the facts of record.).

Thus the Board finds that the preponderance of the evidence 
is in favor of the veteran's claim for service connection for 
his current low back disorder.  Service connection is, 
therefore, granted for the veteran's current low back 
disorder currently diagnosed as degenerative disc disease, 
spondylosis and stenosis.

ORDER

Entitlement to service connection for residuals of a hip 
injury is denied.

Entitlement to service connection for degenerative disc 
disease, spondylosis and stenosis of the lumbar spine is 
granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


